Rosenberry, J.
The case was thoroughly and exhaustively presented here. We shall not find it necessary, how*620ever, to discuss all of the questions raised either upon the oral argument or in briefs of counsel.
The principal controversy in this case relates to the ownership of the pole, which was cut down and removed about nineteen or twenty years before the happening of the accident to the plaintiff. Some claim is made by the plaintiff that the ownership of the pole is immaterial; that if the proof establishes that the pole in question was in fact cut down by defendant’s agents and the sidewalk left in a dangerous condition, it is not necessary to prove the ownership of the pole. That would be true if it were established that the defendant authorized and directed its agents to cut down poles belonging to any one but itself or that it was done with the knowledge and approval of the defendant, or that, with knowledge and approval of what its agents had done, defendant had ratified their action. There is not a scintilla of evidence in the case tending to sustain any of these propositions. Therefore, if the plaintiff’s proof as to the ownership of the pole fails, no liability against the defendant is. established in this case.
It appears that, the pole in question was situated near a bend in Racine street, in front of a saloon owned by one Jankowski. Upon the trial the plaintiff testified that he observed four men cutting down the pole in question; that he did not know their names, but he knew they were telephone company men because they were climbing the poles and taking off wires. When pressed as to how he knew they were Wisconsin Telephone Company employees his answer was, “because I know it.” He could give the names of none of the men and was not able to amplify or corroborate his statements. At one point he testified that he knew that they were telephone company men because they had a wagon on which the words “Wisconsin Telephone Company” appeared, but his testimony in respect to that is so contradictory as to deprive it of any probative force. Jan-kowski testified, when asked what the pole was used for, *621“Oh, I seen, as much as I can remember, telephone wires, between twelve and fourteen or so.” He testified that the men who cut it down had “Wisconsin Telephone Company” on the wagon. It appeared upon cross-examination that it was a one-horse wagon and had the initials “W. T. Co.” From other evidence it appears quite conclusively that the defendant company had never had such a wagon. ITe testified also as to the setting- of the poles by the telephone company men and that a certain pole designated number two was set by the telephone men, whereas it was undisputed in the .evidence that pole number two is the property of the traction company, which had a line of poles along Racine street. The testimony offered by the plaintiff was of a very unsatisfactory character, and if it had any evidentiary value it at most amounted to proof of title by reputation (3 Wig-more, Ev. (2d ed.) p. 381, § 1626) and is fatally indefinite and uncertain. Even if the testimony offered by the plaintiff be held sufficient to make a prima facie case, it is entirely overcome by the direct, positive, uncontradicted testimony offered by the defendant. The defendant company produced a crew who set its poles along the west side of Racine street in front of the Jankowski place. The members of the crew testified that they cut down no pole. It was further proven quite conclusively that prior to the erection of the telephone poles which now carry the defendant’s wires the defendant never at any time had any of its equipment on the west side of Racine street. Prior to that time the lines were located on the easterly side of Racine street. Defendant’s foreman, who had charge of the reconstruction work as a part of which the line was removed to the westerly side of the street, was produced as a witness, as was also N. G. Willarson, a repair man, who was thoroughly familiar with the locality. The poles erected by the defendant were first placed on the westerly side of the street in 1902. There are many other circumstances tending to prove that defendant did not own the pole in question. All of defendant’s *622poles on the westerly side of Racine street are of Western cedar. Poles numbers two and three, so described, the property of the traction company, are native or Wisconsin-Michigan cedar. The stub which remained in the ground is the remains of a Wisconsin-Michigan cedar pole and is not Western cedar. The city of Menasha at one time required the poles of utility companies to be painted, and the color of the paint as testified to does not correspond with the facts as established by the uncontradicted testimony..
Without reciting all of the testimony in the record, it is considered that the proof of ownership of the pole in question is wholly insufficient to raise a jury issue. Upon the testimony offered by the plaintiff standing uncontradicted, the ownership of the stub in question would rest in doubt and speculation. As has been before pointed out, under the evidence it was necessary for the plaintiff to establish ownership of the pole in the defendant. This he has failed to do.
By the Court. — Judgment appealed from is reversed, with directions to dismiss the plaintiff’s complaint.